713 So.2d 1128 (1998)
Jose Alejandro GALDAMEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 97-2802.
District Court of Appeal of Florida, Third District.
July 29, 1998.
Bennett H. Brummer, Public Defender, and Julie M. Levitt, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Dominique T. Suite-Brown, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and COPE and SORONDO, JJ.
PER CURIAM.
Jose Alejandro Galdamez appeals his conviction for attempted second-degree murder as a lesser-included offense of attempted first-degree murder. He contends under the logic of State v. Gray, 654 So.2d 552 (Fla. 1995), there should be no such crime as attempted second-degree murder. We reject that argument on authority of Gentry v. State, 437 So.2d 1097 (Fla.1983), and Pitts v. State, 710 So.2d 62 (Fla. 3d DCA 1998).
Affirmed.